Title: From John Quincy Adams to William Stephens Smith, 18 January 1802
From: Adams, John Quincy
To: Smith, William Stephens



Dear Sir
Boston 18. January 1802

Two months having elapsed since I made the proposal respecting the note of hand due from your brother Justus to me, and being still without an answer from him, I presume either that the proposal was not agreeable to him, or that some accident has delayed or misdirected his answer, and prevented its coming to hand.
I have now settled once more in this town, and resumed the practice of the law—But I have to maintain a family, necessarily expensive to a certain degree, and I am burthened with the heavy charge of furnishing my house at a time when I am without any income sufficient to meet it—I mention these circumstances solely for the purpose of justifying the request that you yourself would pay that attention to this debt which your sense of honour and of justice will dictate—When my late brother Charles gave up the security upon which that very debt rested, I mean the mortgage, it was, as he declared, not only for your accommodation, but of essential benefit to you. I think therefore I may with some reason expect that you will provide at least for the punctual payment of the interest—Indeed, if Coll: Smith will consider for a moment his present situation and mine, the use which my money has been of to him, and the manner in which it was obtained (I mean by Charles’s surrender of the landed security) I am confident that the generosity which forms so distinguished a trait of his character will induce him to discharge the debt itself—The sum being now, a trivial object to him, though it has become a very serious one to me.
If you conclude to pay the note and interest, or the interest alone, please to let me have your answer, as soon as possible—As the convenience and even the comfort of my family depend in a considerable degree upon it.
I am, Dear Sir, with great regard and attachment your friend and very humble servt.

P.S. The interest due on the note is now largely upon the third year—The two years in arrear amount to 280 dollars—I will send you either a receipt for that, or indorse over the note itself to you, according as shall be most agreeable to yourself.

